309 F.2d 959
Paul E. RHODES, Appellant,v.Norval HOUSTON et al., Appellees.
No. 16990.
United States Court of Appeals Eighth Circuit.
November 29, 1962.

Appeal from the United States District Court for the District of Nebraska.
Paul E. Rhodes, Howe, Neb., made argument pro se and filed brief.
Robert A. Nelson, Special Asst. Atty. Gen., Nebraska, Lincoln, Neb., made argument for appellees and Clarence A. H. Meyer, Atty. Gen., and Dwain L. Jones, Asst. Atty. Gen., of Nebraska were with him on the brief.
Before SANBORN and BLACKMUN, Circuit Judges, and REGISTER, District Judge.
PER CURIAM.


1
This is an appeal from the order of the United States District Court for the District of Nebraska dismissing appellant's complaint. The exhaustive opinion of the trial court (Judge Van Pelt) published at 202 F.Supp. 624 contains a careful and detailed analysis of the essential facts. Judge Van Pelt's well considered conclusions, which we believe to be correct and with which we concur, are supported by a wealth of authority. On the basis of said opinion, the judgment of the trial court is affirmed. Also see: Kostal v. Stoner, 10 Cir., 292 F.2d 492, certiorari denied 369 U.S. 868, 82 S.Ct. 1032, 8 L.Ed.2d 87 (4/30/62), rehearing denied 370 U.S. 920, 82 S.Ct. 1559, 8 L.Ed.2d 500 (6/11/62).